


EXHIBIT 10.10


Bob Evans Farms, Inc.
Executive Compensation Recoupment Policy


Amended and Restated February 24, 2014


1.Policy. This Executive Compensation Recoupment Policy ( “Policy”) of Bob Evans
Farms, Inc., a Delaware corporation, and its subsidiaries (collectively, the
“Company”) provides for the recoupment by the Company under certain
circumstances of annual cash bonuses, stock-based awards, performance-based
compensation, and any other forms of cash or equity compensation other than
salary (“Award” or “Awards”). This Policy applies to the Company’s “Executive
Officers,” both current and former, as defined by Rule 3b-7 of the Securities
and Exchange Act of 1934, as amended (see, Appendix A).


2.
Executive Compensation Recoupment.



(a)Executive Officer Recoupment. In the event that the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will recover from any current or former Executive Officer of the Company
who received incentive based compensation during the three year period preceding
the date on which the Company is required to prepare an accounting restatement,
based on the erroneous data, in excess of what would have been paid to the
Executive Officer under the accounting restatement.


Recoupment under this Policy may include, but is not limited to, reimbursement
by the executive officer of the amount of cash bonuses received, cancellation or
forfeiture of outstanding stock-based compensation and the payment to the
Company of stock sale proceeds. In the event that a recoupment payment under
this Plan involves incentive compensation that is deferred and subject to Code
Section 409A of the Internal Revenue Code, to the extent possible, such amount
will be deemed forfeited rather than being subject to repayment.


To the extent this Policy or any policy adopted by the Company in order to
comply with the implementing regulations of the SEC and The NASDAQ Stock Market
(“Regulations”) when issued pursuant to Section 10D of the Securities and
Exchange Act of 1934 (“Exchange Act”), as required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (“Section 954”),
requires any plan participant to forfeit any Award, or repay any amount paid
with respect to any Award, this Policy and any such policy shall be deemed
incorporated into all outstanding Awards and award agreements to the extent
required by such Regulations, and all plan participants subject to such
Regulations, by accepting any Award, shall be deemed to have consented to the
inclusion of provisions in their Award as determined by the Compensation
Committee of the Company to be necessary or appropriate to comply with Section
954 and such Regulations.


(b)Chief Executive Officer and Chief Financial Officer Additional Policy. If a
plan participant is the chief executive officer or chief financial officer, and
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company, as a result of misconduct, with any financial
reporting requirement under the securities laws, the participant shall, to the
extent required by the Securities and Exchange Commission (“SEC”) pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, reimburse the Company for: (1)
any bonus or other incentive-based or equity-based compensation received by that
person from the Company during the 12-month period following the first public
issuance or filing with the Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (2) any profits
realized from the sale of securities of the Company during that 12-month period.






--------------------------------------------------------------------------------




(c)Make-up Award. If under Section 2(a) or 2(b) any Award(s) would have been
paid, granted or vested; or a higher payment, Award value or vesting would have
occurred based upon the restated financial results; the Company will not be
obligated to pay the executive officer any additional compensation.


3.Additional Recoupment for Fraud or Misconduct. In any instance in which, in
the view of the Compensation Committee, an officer engaged in an act of fraud or
misconduct that contributed to the need for a financial restatement, the
Compensation Committee may, in its discretion, recover and the officer shall
forfeit or repay, all of the officer’s Awards for the relevant period, plus a
reasonable rate of interest, in addition to any other employment action deemed
appropriate, including termination of employment.


4.Not Exclusive Remedy. The recoupment of Awards pursuant to this Policy shall
not in any way limit or affect the Company’s right to pursue disciplinary action
or dismissal, take legal action or pursue any other available remedies.


5.Incorporation of Policy. Each officer of the Company shall execute an
agreement providing that any Awards granted to such officer on or after the
original effective date of this Policy, being February 17, 2009, shall be
subject to this Policy. Additionally, the Company, in its discretion, may
incorporate the requirements of this Policy into any applicable company
incentive plan, award statement, award agreement or terms and conditions of any
Awards made by the Company. The Company may amend Appendix A from time to time
as necessary to reflect the then current Executive Officers, but no such
amendment will release any former officer from being subject to this Policy.


History: Adopted February 17, 2009; Amended and Restated June 18, 2013; Amended
and Restated February 24, 2014.
 






